Exhibit 10.1
TRANSLATION FOR INFORMATION PURPOSES ONLY
EMPLOYMENT AGREEMENT
BETWEEN THE UNDERSIGNED:
The company ev3 EUROPE SAS,
a simplified corporation with a share capital of Euros 38,200,
whose registered office is located at 9, rue des trois soeurs, 93420 Villepinte,
registered with the Commerce registry of Bobigny under number B 442 431 599,
Represented by Mr. James Corbett, Chairman,
(hereinafter referred to as the “Company”)
OF THE FIRST PART
AND
Mr. Pascal GIRIN,
whose residence is Zürichbergstrasse 42, Zürich (8044), Switzerland,
     (hereinafter referred to as “Mr. Girin”)
OF THE SECOND PART
IT HAS BEEN AGREED AS FOLLOWS:
The Company hereby employs Mr. Girin, who accepts, under the general terms and
conditions of the National Collective Bargaining Agreement of Consulting Firms
(“Convention Collective Nationale des Bureaux d’Etudes Techniques, Cabinets
d’Ingénieurs-Conseils, Sociétés de Conseils”), (hereafter referred to as «the
Collective Bargaining Agreement»), in effect within the Company, and under the
special conditions defined hereinafter, subject to the result of the pre-hiring
medical exam.

1



--------------------------------------------------------------------------------



 



ARTICLE 1 — JOB DESCRIPTION
Mr. Girin is employed by the Company in the capacity of Operational Director for
Europe, with an executive status (“cadre”), position III.3, coefficient 270
according to the Collective Bargaining Agreement.
Mr. Girin shall assume his functions in order to achieve all operating goals
established by the Company for the European Operations, in particular, but not
limited to the following:

  •   achieve annual sales plan;     •   achieve annual operating expense goals;
    •   achieve accounts receivable and inventory objectives;     •   constantly
review and modify sales and marketing processes and execution to achieve the
optimal results     •   develop and manage culture of the business and
interaction with the worldwide operations to ensure a productive business
relationships;     •   maintain and achieve monthly reporting requirements as
defined by the Company;     •   other requirements that may be defined by the
Company.

In the framework of his functions, Mr. Girin shall regularly report to the
Management of the Company, and in particular the Company’s Chairman, who is
currently Mr. James Corbett.
ARTICLE 2 — FREEDOM OF EMPLOYMENT
Mr. Girin hereby formally declares that, at the time of his hiring date, he is
not bound to any other company or business (entreprise) whatsoever, that he left
his previous employment free from any undertaking whatsoever, and that he is not
currently subject to any non-competition obligation whatsoever.
Any false statement in such respect would make Mr. Girin liable for the payment
of damages, namely in accordance with the provisions of article L. 122-15 of the
French Labor Code.
ARTICLE 3 — DURATION OF AGREEMENT
This contract is entered into for an indefinite duration as from September 1,
2003, the parties having agreed that Mr. Girin’s joining will not be later than
September 1, 2003.
The first three (3) months of actual work shall be considered a trial period,
during which either of the parties may terminate the contract without indemnity,
with the prior notice provided for in the applicable Collective Bargaining
Agreement. This period can be renewed once by agreement between the parties.
Except in case of gross misconduct («faute grave») or «force majeure», the party
who wishes to terminate the contract must notify the other party by registered
letter with return receipt requested, subject to a prior notice in accordance
with the provisions of article L. 122-6 of the French Labor Code and the
Collective Bargaining Agreement.

2



--------------------------------------------------------------------------------



 



ARTICLE 4 — REMUNERATION

4.1.   Mr. Girin shall be paid, in remuneration for his activity, a total gross
annual salary of Two Hundred Twenty Seven Thousand Four Hundred Sixteen Euros
(€227,416), which shall be paid to him in twelve installments by bank check,
bank wire or postal transfer upon the expiration of each monthly period, after
deduction of the social contributions provided for by law.   4.2.   Mr. Girin
may also receive an annual performance bonus paid at the sole discretion of the
Company, based, in particular, on the results obtained in the European area
assigned to him and on the Global Worldwide achievement of the fixed goals. The
maximum gross annual amount of this bonus is fixed, in any case at Eighty Seven
Thousand Five Hundred Euros (€87,500). The objectives of Mr. Girin will be
defined in a document which will be further provided to him.   4.3.   Due to
both the conditions in which his functions will be performed and the activities
of the Company, Mr. Girin shall have to undertake frequent travels also outside
France, on behalf of the Company, which can have a cumulative duration of
several weeks in a given year.       In consideration of business travels made
outside France for the needs of and in the interests of the Company, and given
the particular constraints deriving from these travels and from their frequency,
Mr. Girin shall be paid an additional amount, qualifying as an expatriation
bonus (hereinafter “the Bonus”) calculated as a percentage of his daily base
salary. The percentage rates shall be determined as follows:

          Number of days worked abroad per year   Rate
From 0 to 9 days
    15 %
10 to 25 days
    20 %
26 to 45 days
    30 %
46 to 60 days
    40 %
In excess of 60 days
    50 %

This bonus shall be paid in advance by month and adjustment should be made at
the end of each year. At the end of each calendar year to which the Bonus
relates, the exact number of days spent abroad by Mr. Girin during the year
shall be determined. In the case where the number of days spent abroad by
Mr. Girin would be lower than the number expected, the excess amount of the
Bonus shall be treated as an ordinary bonus, subject to personal income tax at
the normal rate. A specific adjustment shall be made on the pay slip of December
or on an amended payslip, in order to take into account the exact number of days
spent abroad and giving right to a Bonus.

3



--------------------------------------------------------------------------------



 



In any case, this bonus shall be capped at 10% of Mr. Girin’s annual base
salary. The term “day” refers to any day, whether a working day or not, except
for those included in paid vacation periods. It is considered that a “day is
spent abroad” if:

  •   it is spent entirely abroad, or     •   the outward journey from France to
the foreign country begins in the morning, or     •   the return journey from
the foreign country to France begins in the afternoon.

    The term “foreign” refers to all places outside metropolitan France.      
The Bonus shall be paid in the same manner as the base salary, after deduction
of the employee’s share of contributions, especially of social security
contributions. The amount of the Bonus shall be clearly stated distinctive from
the «base salary» on Mr. Girin’s pay slips as “Advance on expatriation Bonus” or
“Balance expatriation Bonus”.       It is expressly agreed that Mr. Girin shall
record and justify his business travels in an internal document and keep copies
of all receipts of his business trips (expense receipt, plane tickets, reports,
hotels, etc.) in order to prove, from a tax standpoint, the number of days spent
outside France, and the purposes of these travels. Otherwise, Mr. Girin shall be
liable for all taxes, expenses, penalties, fees which could become due based on
a personal income tax reassessment in connection with the payment of the Bonus,
as defined above.   4.4.   All the elements of remuneration cited above shall be
subject to deduction of the employee’s share of social security, supplemental
retirement, invalidity and death, unemployment insurance contributions, and CSG
and CRDS.   4.5.   It is expressly agreed that any premium or extra compensation
(excepting the bonuses set forth above in Article 4.3) granted by the Company
shall not be part of the remuneration and shall always remain a revocable grant.
  4.6.   All the bonuses or incentives, that may be paid during the year in any
respect whatsoever and whatever their nature, shall be considered as a vacation
bonus provided, however, that they are at least equal to the vacation bonus
provided by the Collective Bargaining Agreement and that a portion thereof is
paid during the period May 1st — October 31st.

ARTICLE 5 — SIGNING BONUS
Mr. Girin will receive an exceptional bonus amounting at Ten Thousand Euros
(€10,000) gross, after deduction of the employee’s share of social security,
supplemental retirement, invalidity and death, unemployment insurance
contributions, and CSG and CRDS, for executing the present employment contract.
Mr. Girin acknowledges expressly that this exceptional bonus shall not be part
of his remuneration. This exceptional bonus will be paid to Mr. Girin with his
first payment and will be clearly distinguished from the base salary in his pay
slip as “exceptional bonus”.

4



--------------------------------------------------------------------------------



 



ARTICLE 6 — WORKING HOURS — GLOBAL REMUNERATION
It is expressly understood and agreed that Mr. Girin’s remuneration, as defined
in Article 4 above, which was agreed upon in light of both the special nature of
the functions assigned to him and the importance of his responsibilities, will
remain independent of the time that Mr. Girin, which benefits from the largest
autonomy in the organization of his work time, will devote to the performance of
his functions.
In light of both his compensation and the importance of his responsibilities,
Mr. Girin will be considered as a “Key Manager” (“Cadre Dirigeant”) as defined
in Article L. 212-15-1 of the Labor Code and will not therefore be submitted to
the major part of the provisions ruling the employees’ working time.
ARTICLE 7 — PLACE OF WORK
Mr. Girin’s place of work shall be the registered office. However, it is
expressly understood and agreed that this place of work may be modified and
transferred to any other place within or outside of France.
Mr. Girin has been clearly informed that one condition of his employment was
that he establishes his residence in the same department of the Company’s
registered office within the three months of his hiring date.
In addition, it is expressly understood and agreed that Mr. Girin shall be
required, in the framework of the duties assigned to him, to frequently travel
in France and abroad.
ARTICLE 8 — REIMBURSEMENT OF EXPENSES
Travel expenses, hotel expenses, as well as all other reasonable professional
expenses related to Mr. Girin’s activity, on behalf of the Company, shall be
reimbursed to him in conformity with the Company’s expenses reimbursement
policy. The reimbursement of such expenses shall be made within thirty (30) days
following submission of an expense report substantiated by receipts and approval
by management in accordance with the Company’s expenses reimbursement policy.
ARTICLE 9 — REIMBURSEMENT OF MOVING EXPENSES
The Company will reimburse to Mr. Girin the moving expenses born by the latter,
upon submission of an expense report substantiated by receipts, within a maximum
limit of Twenty Thousand Euros (€20,000). These expenses cover the moving
expenses themselves as well as the potential travel and hotel expenses of
Mr. Girin and the other persons occupying the residence during the moving
between the previous and the new residence; the travel expenses necessary for
finding a new accommodation (within the limit of three travels including the
stay and air plane tickets of Mr. Girin and of a second accompanying person);
the potential furniture storehouse expenses.

5



--------------------------------------------------------------------------------



 



ARTICLE 10 — VEHICLE
Mr. Girin shall have the benefit of a company car of the type BMW 525i or
equivalent for professional uses, which he undertakes not to use for personal
uses and to return to the Company upon the latter’s first request in the event
of suspension, termination or non-performance this contract. Mr. Girin
undertakes to maintain this vehicle in good working order and state of repair,
to comply with the Driving Code, to personally bear the cost of violations of
which he is responsible, and to notify the Company of any incident or accident
within 24 hours.
The Company reserves the right, insofar as it may wish to abandon the granting
of company cars, to adopt a system of reimbursing automobile expenses on the
basis of the reimbursement rates established by the tax administration as a
function of the personal vehicle used.
ARTICLE 11 — PAID VACATION
Mr. Girin shall be entitled to vacation as provided by law and by the Collective
Bargaining Agreement, the period of which shall be determined by agreement with
the Management, taking business requirements into account.
All earned and accrued vacation shall be taken no later than the year following
the reference year in which it is accrued.
ARTICLE 12 — EXCLUSIVITY
Mr. Girin undertakes to devote all his work time and effort for the exclusive
benefit of the Company and he may, therefore, not exercise any other
professional activity throughout the duration of this Employment Agreement
without the prior written express approval of a legal representative of the
Company.
ARTICLE 13 — CONFIDENTIALITY / NON-SOLICITATION
Mr. Girin is bound by the provisions of the Confidentiality and Non-solicitation
Agreement which is attached as Annex 1 hereto. This Confidentiality and
Non-solicitation Agreement shall form an integral part of this Agreement.
ARTICLE 14 — GOVERNING LAW — COMPETENT COURTS
The present Agreement is governed by French law, both with respect to its
performance and its termination. Any dispute relating hereto shall be subject to
the exclusive jurisdiction of the French courts.
ARTICLE 15 — ENTIRE AGREEMENT
This Agreement sets forth the entire Agreement between the Company and Mr. Girin
regarding Mr. Girin’s employment within the Company and annuls and replaces all
written or oral contracts or agreements between the Company and/or any other
company of the group and Mr. Girin, which may previously have existed before the
date of the present Agreement. Changes to the present Agreement must be in a
written document signed by both parties.

6



--------------------------------------------------------------------------------



 



Signed in duplicate,
June 11, 2003

             
/s/ James Corbett
      /s/ Pascal Girin    
For the Company
      Pascal Girin    
James Corbett,
           
Chairman
           

(the above signatures must be preceded by the following hand-written words:
“read and approved. Valid for an agreement” and each page must be initialled.)

7



--------------------------------------------------------------------------------



 



ANNEX 1
CONFIDENTIALITY / NON-SOLICITATION AGREEMENT
This Agreement covers the obligations of Pascal Girin (hereafter the “Employee”)
vis-à-vis ev3 S.A.S. (hereafter “EV3”).
WHEREAS, EV3 has expended considerable time, effort and resources in the
development of certain confidential proprietary information, which must be
maintained as confidential in order to ensure the success of EV3’s business;
WHEREAS, by virtue of Employee’s employment with EV3, Employee has access to
such information; and
WHEREAS, Employee represents that there is no agreement with any other party
which would conflict with Employee’s obligations under this Agreement.
NOW THEREFORE, in consideration of the covenants and promises contained herein,
and the access given Employee to EV3’s Confidential and Proprietary Information,
which the Employee acknowledges are good and valuable consideration for Employee
entering into this Agreement, the parties hereto agree as follows:
1. DEFINITION OF “CONFIDENTIAL AND PROPRIETY INFORMATION”
As used herein, the term “Confidential and Proprietary Information” means any
and all information, oral or written, that is not generally known by persons not
employed by or parties to contracts with EV3, including but not limited to:

(a)   inventions, designs, discoveries, works of authorship, improvements or
ideas, whether or not patentable or copyrightable, methods, processes,
techniques, shop practices, formulae, compounds, compositions developed or
otherwise possessed by EV3;   (b)   the subject matter of EV3’s patents, design
patents, copyrights, trade secrets, trademarks, service marks, trade names,
trade dress, manuals, operating instructions and other industrial property to
the extent that such information is unavailable to the public and/or is in
incomplete stages of design or research and development;   (c)   EV3’s
information, knowledge or data concerning costs, purchasing, profits, markets,
sales, organization structures, clinical trials, employees, customers or
patients, including but not limited to surveys, customer lists, lists of
prospective customers, customer research, proposal preparation and presentation,
relational data models, contracting, customer meetings, customer account
records, sales records, training and servicing materials, programs and
techniques, company manuals and policies, computer programs, software and disks,
source code, systems architecture, blue prints, flow charts, financial
statements and projections, business plans, marketing plans, products and
services under development, licensing agreements, budgets, supplier lists,
contracts, compensation schedules, and pricing information, any document marked
“Confidential,” or any

8



--------------------------------------------------------------------------------



 



    information which Employee has been told is “Confidential” or which Employee
might reasonably expect EV3 would regard as “Confidential,” or any information
which has been given EV3 in confidence by customers, suppliers or other persons.
  2.   OWNERSHIP OF CONFIDENTIAL AND PROPRIETARY INFORMATION   (a)   The
Employee acknowledges that EV3 is the owner of the Confidential and Proprietary
Information and agrees not to contest any such ownership rights of EV3, either
during or after Employee’s employment with EV3.   (b)   The Employee agrees to
make prompt full written disclosure to EV3 and to hold in trust for the sole
right, benefit, and use of EV3, any inventions, discoveries, developments and
improvements (“Inventions”), whether or not patentable, and works of authorship,
whether or not copyrightable, whether or not protected by a French droit
d’auteur which are conceived, developed, or reduced to practice, or caused to be
conceived, developed, or reduced to practice, during the term of employment.  
(c)   The Employee agrees to assign and does hereby assign to EV3 all right,
title, and interest in and to all such Inventions and works of authorship in
accordance with the provisions hereto, and further agrees, during the term of
employment and thereafter, at EV3’s request and expense, to review, execute,
acknowledge and deliver all documents necessary or appropriate to effect such
assignments and in connection with carrying out the terms of this Agreement.    
  Author’s rights: The Employee hereby assigns to EV3 (i) his rights of
reproduction on any analogical or digital media (including cederom, CDI, DVD,
hard disk, site’s servers), interactive or not, in any forms and formats
(whether known at the execution date of this Agreement or to be discovered in
the future), (ii) including but not limited to, public performance, in whole or
in part, televisual, satellites, computer and networks (such as Internet,
Intranet or Extranets) processes and any process of cable distribution, in any
language, (iii) of distribution including the right to sell, loan, rent,
download, by any means, in any language and (iv) of adaptation, including by
adding new material and translating in any language on their works. The
assignment occurs as soon as the works are created and is valid for the entire
world and for the duration of the author’s rights, including any legal
prorogation for whatever reason. Employee acknowledges that 10% of his salary
paid to Employee in accordance with the employment contract is in consideration
of the assignment of Employee’s author’s rights subsisting in the works
mentioned in article 2 c) and article 2 d).       Patentable Inventions
(specific provisions): Pursuant to article L. 611-7 of the Intellectual Property
Code, Employee acknowledges that the inventions made within the context of
employment contract which provides for an “inventive mission” which corresponds
to Employee’s actual duties, or, as part of studies or research which have been
specifically entrusted to the Employee, belong to EV3.       The Employee
further acknowledges that for all the other inventions, created either (i) in
the performance of his duties, or (ii) in the field of activity of EV3, or
(iii) by using

9



--------------------------------------------------------------------------------



 



    knowledge or technologies or specific methods of EV3 or information acquired
by EV3, EV3 is entitled to be assigned the ownership of, or obtain a license to,
all or parts of the rights in the patent protecting the invention.   (d)   The
Employee acknowledges that, in accordance with article L 113-9 of the
Intellectual Property Code, any computer programs and documentation relating to
those programs created by Employee pursuant to his employment or guidelines
given by EV3, shall be EV3’s property and shall become part of the Confidential
and Proprietary Information. The Employee acknowledges that any Inventions and
works of authorship mentioned hereto shall become part of the Confidential and
Proprietary Information.   3.   NON DISCLOSURE OF CONFIDENTIAL AND PROPRIETARY
INFORMATION

The Employee agrees to hold the Confidential and Proprietary Information in the
strictest confidence, during Employee’s employment relationship with EV3 and for
a period of five years, after Employee’s employment relationship with EV3 is
terminated (whether by dismissal or resignation). To this end, The Employee
shall:

(a)   not make, or permit or cause to be made copies of the Confidential and
Proprietary Information, except as necessary to carry out Employee’s duties as
prescribed by EV3;   (b)   not disclose or reveal the Confidential and
Proprietary Information, or any portion thereof, to any person except other EV3
employees who have signed nondisclosure agreements with EV3;   (c)   take all
reasonable precautions to prevent the inadvertent disclosure of the Confidential
and Proprietary Information to any unauthorised person;   (d)   not use for the
benefit of, or divulge to, EV3 or its personnel, any proprietary information of
another party without the prior written authorisation of said other party;   (e)
  upon termination of employment with EV3, Employee shall deliver promptly to
EV3 any Confidential and Proprietary Information, regardless of form, including
all information of a business nature, and other materials, including personal
Rolodexes or similar information collections and shall not thereafter use them
for his own benefit or the benefit of others, without the prior express written
authorization of EV3. Employee further agrees he will not disparage or denigrate
EV3 to third parties at any time; and   4.   DUTY OF LOYALTY

In all aspects of the Employee’s employment with EV3, the Employee shall act in
the utmost good faith, deal fairly with EV3, and fully disclose to EV3 all
information which EV3 might reasonably consider to be important or relevant to
EV3’s business. While still employed at EV3, the Employee shall not establish,
operate, participate in, advise, or assist to establish in any manner whatsoever
any business, which could or would be in competition with EV3’s business, and
the Employee shall not take any preliminary or preparatory steps toward
establishing or operating such a business.

10



--------------------------------------------------------------------------------



 



5.   PROTECTIBLE INTERESTS REQUIRING RESTRICTIONS   (a)   The Employee
acknowledges that EV3 has many near-permanent and other customers throughout the
world to which the Employee has access. These include customers of EV3 developed
as a result of many years of effort by EV3, customers of EV3 acquired after
significant financial investment by EV3.   (b)   The Employee also acknowledges
that EV3 has expended considerable time and effort in recruiting and training
its employees, many of whom are accomplished professionals.   6.  
NON-SOLICITATION OF EMPLOYEES

The Employee hereby agrees that, during Employee’s employment by EV3 pursuant to
this Agreement and for a period of one (1) year immediately following the
termination or separation from employment with EV3, however arising, either on
his own account or in conjunction with or on behalf of any other person,
company, business entity, or other organization whatsoever directly or
indirectly:

(i)   induce, solicit, entice or procure, any person who is a key EV3 employee
to leave such employment;   (ii)   accept into employment or otherwise engage or
use the services of any person who: (aa) is a key EV3 employee on the
termination date; or (bb) had been a key EV3 employee in any part of the one
(1) year immediately preceding the termination date.

As used in this Section, “key EV3 employee” shall mean any signatory to a
restrictive and/or non-solicitation covenant with EV3, any professional
employee, any senior administrator, and other employee who has a written
employment agreement with EV3.

7.   INJUNCTIVE RELIEF

The Employee acknowledges and agrees that in the event of any breach or
threatened breach by Employee of any of the provisions of this Agreement,
damages shall be an inadequate remedy and EV3 shall be entitled to injunctive
and otherwise equitable relief. EV3’s rights under this provision are in
addition to all rights otherwise available to it at law or in equity.

8.   SEVERABILITY

In the event that any provision hereof is found invalid or unenforceable
pursuant to a judicial decree or decision, the invalidity and enforceability of
such provision shall not affect the other provisions of this Agreement and all
such other provisions shall remain in full force and effect. If any restriction
in this agreement is greater than allowable under applicable law, the Court
shall have the authority to edit such restriction(s) to make it enforceable to
the fullest possible extent under applicable law.

9.   WAIVER

11



--------------------------------------------------------------------------------



 



No waiver of any provision of this Agreement or any rights or obligations of
either party hereunder shall be effective unless pursuant to a written
instrument signed by the party or parties making such a waiver, and such waiver
shall be effective only in the specific instance and for the specific purpose
stated therein.

10.   GOVERNING LAW

This Agreement shall be governed by, and construed and interpreted in accordance
with the laws of France. Any suit, action or other legal proceeding arising out
of or relating to the performance or the interpretation of this Agreement shall
be brought exclusively before the French courts.
The Employee states that he has freely and voluntarily entered into this
Agreement, and that he has read and understood each and every provision hereof.
Employee acknowledges receiving a fully executed copy of this Agreement.

             
/s/ James Corbett
      /s/ Pascal Girin    
Ev3 SAS
      The EMPLOYEE    
James Corbett
      Pascal Girin    

Chairman
(the above signatures must be preceded by the following handwritten words:
“read and approved, valid for an agreement.”)

12



--------------------------------------------------------------------------------



 



AMENDMENT TO CONTRACT OF EMPLOYMENT
BETWEEN:
ev3 Europe SAS, a company governed by French law, registered office address
106/108, rue La Boétie, 75008 Paris, Paris Companies’ Register Number B 442 431
599,
hereafter, the “Company”,
On one hand,
AND:
Mr. Pascal GIRIN, a French national, residing at 10, allée Camille Saint-Saens,
78670 Villennes sur Seine, France
hereafter the « Employee »,
On the other hand,

1/7



--------------------------------------------------------------------------------



 



ARTICLE 1 — OBJECT OF THE CURRENT AMENDMENT
The Employee currently exercises the function of Director of International
Operations in the Company.
The Employee accepts the proposal to be assigned temporarily, on secondment to
ev3 Neurovascular., to fill the post of « Executive Vice President and
President, Worldwide Neurovascular and International » based in Irvine in the
United States, for a maximum period of five (5) years.
The purpose of this amendment is to set out the consequences of the Employee’s
assignment to the United States on his contractual relations.
ARTICLE 2 — EFFECTS OF THE AMENDMENT
The provisions of the initial employment contract and any amendments thereto
which have the same object and/or are incompatible with the provisions of the
current amendment are suspended for the period of the secondment to the United
States.
The provisions of the current amendment replace those of the initial contract
and its amendment which have the same object and/or are incompatible with this
amendment for the duration of the secondment.
Notwithstanding the above, the initial employment contract currently in force
will continue to apply for the duration of the secondment to the United States,
as will all the other agreements relating to the initial employment contract.
The Company will ensure for ev3 Inc that the provisions of the contract are
upheld, vis-à-vis the Employee.
ARTICLE 3 — COMPETENT JURISDICTION AND APPLICABLE LAW
The provisions of the current amendment are governed by French law, unless the
public order provisions of the law in the United States provide otherwise, in
which case, these provisions will apply in priority. The Employee will not be
able to benefit from the advantages and guarantees offered by both
jurisdictions.
Any dispute concerning the performance or the termination of this amendment
arising between the parties shall be referred to a French court of competent
jurisdiction.
ARTICLE 4 — EFFECTIVE DATE
The current amendment will take force on the date that the Employee takes up his
position in the United States, after the required administrative authorizations
from the local authorities are obtained, and at the earliest August 1st, 2009.
The current amendment will take force only if the required administrative
authorizations are obtained.

2/7



--------------------------------------------------------------------------------



 



ARTICLE 5 — PLACE OF WORK
For information, the Employee’s place of work will be ev3 Neurovascular, 9775
Toledo Way, Irvine, CA 92618, USA.
ARTICLE 6 — LENGTH OF SECONDMENT
The secondment of the Employee is envisaged for a maximum period of five
(5) years.
Given the rapid changes in the Company’s environment and development, the
professional and geographical mobility of its managers is a necessity.
In consequence, the Company reserves the right to end the Employee’s secondment
to the United States at any moment, notably for reasons related to the
organisation of its activity and those of other group member companies, with the
proviso that a minimum three (3) months’ notice be provided.
The secondment will also be ended in advance if any of the events outlined in
article 11.5 hereafter occur.
ARTICLE 7 — FUNCTIONS
For his secondment, i.e. on August 1st, 2009 at the earliest, the Employee will
exercise the functions of « Executive Vice President and President, Worldwide
Neurovascular and International », position III.3 and coefficient 270 of the
“Bureaux d’Etudes Techniques, Cabinets d’Ingénieurs Conseils, Companys de
Conseils” Collective Bargaining Agreement.
During the assignment, the Employee will continue to report hierarchically to
the Chief Executive Officer of ev3 Inc. and the President of the Company, or any
other person who could replace them.
ARTICLE 8 — REMUNERATION
In recognition of the functions assigned to him, the Employee will receive
(i) an annual gross reference salary of three hundred and fifty-eight thousand,
seven hundred and eighty-five euros ( 358 785 €), which will be paid in
accordance with the Company’s normal payroll procedures, by check or wire
transfer, to which shall be added (ii) a performance bonus of 65 % of his annual
gross reference salary based on the objectives requested under the Company rules
being met as well as (iii) the benefits-in-kind and indemnities outlined in
article 11 of the current amendment, the “Benefits”.
ARTICLE 9 — TAX AND SOCIAL SECURITY EQUALIZATION
For the duration of his secondment to the United States, it is agreed that the
employee should bear income tax and social security charges on his Professional
Income (i.e., annual gross reference salary and performance bonus as defined in
(i) and (ii) in article 8, but excluding any professional income relating to any
equity-based compensation) which are no higher and no lower than the income tax
and social security that he would have paid had he remained in France.
Consequently, for the duration of the secondment, the Company will bear the
United States Federal and California State income taxes due on his Professional
Income as well as on the Benefits. The Company will also bear any French social
security contributions due on such Benefits. For the

3/7



--------------------------------------------------------------------------------



 



avoidance of doubt, the Company will not bear any United States Federal,
California State or French income or social security taxes or contributions on
any equity-based compensation before, during or after his secondment to the
United States.
In exchange for the payment of his United States federal and California state
income taxes by the company, an amount corresponding to the income tax that the
Employee would have paid in France will be calculated on the Professional Income
as defined in the first paragraph above, excluding all taxable Benefits other
professional or personal income. This amount will be withheld on a monthly basis
from the Employee’s compensation (the “Hypothetical Tax”). In addition to the
Hypothetical Tax, the Employee acknowledges that the Company may be required to
withhold United States Federal and California State income and social security
taxes on any equity-based compensation earned during the secondment to the
United States
An annual reconciliation will be calculated based on the actual Professional
Income received on the actual Benefits received during the year. If the amount
of income tax and social security calculated on said actual Professional Income
is greater than the amount of Hypothetical Tax withheld by the Company under the
tax equalization agreement defined herein, the Employee will owe the difference
calculated to the Company and collection will be made for the difference. Should
the calculation result, on the contrary, in tax and social contributions slower
than the amount withheld, the Company will reimburse the Employee the
difference.
The Employee is personally responsible for his tax return filing obligations. In
accordance with article 11.6, the Employee is eligible for tax return
preparation assistance for the duration of his secondment.
ARTICLE 10 — WORKING HOURS
Given the US public order provisions mentioned in article 3 of the current
amendment and given the Employee’s responsibilities and independence in the
organisation of his work, his autonomy in making decisions and given his salary
level, and in application of article L.3111-2 of the French Labor Code, the
Employee is not subject to the French legal provisions on working hours.
ARTICLE 11 — ASSIGNMENT-RELATED COMPENSATION AND MEASURES
11.1 Housing
During such period that Employee is assigned to the United States, ev3 Inc. for
the Company will provide a monthly housing allowance in an amount up to $11,500
through August 15, 2011 (the “Monthly Housing Allowance”), provided, however,
that in no event will the Monthly Housing Allowance exceed the actual monthly
rent for the residence occupied by the Employee and his family. No Monthly
Housing Allowance will be paid thereafter. The Employee will be responsible for
all costs associated with the maintenance and insurance of such residence. In
the event the Employee is unable to lease a residence in his name (due to his
residency status), the Company may, in lieu of a Monthly Housing Allowance
payment, obtain a residence in its name for the sole and exclusive use of
Employee and his family (a “Company Leased Residence”). Should the Company elect
to make arrangements for a Company Leased Residence, the Employee will reimburse
the Company for any monthly rent amount in excess of the Monthly Housing
Allowance for such month (the “Monthly Reimbursement Amount”). The Monthly
Reimbursement Amount shall be paid by the Employee to the Company at least one
business day before the due date of the rent payment on the Company Leased
Residence. In addition, (i) the Employee shall directly pay directly all costs
associated with maintaining and insuring the Company Leased Residence and hereby
agrees to indemnify and hold the Company harmless from and against any such
costs or expenses; and (ii) the Employee shall obtain, and name the Company as
an additional insured, liability insurance covering any loss, liability or
damages resulting from occupancy of the Company Leased Premises (including,
without limitation, any liability associated with the maintenance of a pool on
the Company Leased Premises). If during the term of the lease of any Company
Leased

4/7



--------------------------------------------------------------------------------



 



Residence the Employee voluntarily terminates his employment with the Company,
the Employee will immediately become liable for and will begin reimbursing the
Company for all amounts associated with the Company Leased Premises (including,
without limitation, rent, maintenance costs and insurance) for the remaining
term of the lease. Under such circumstances, so long as the Employee is current
with its reimbursement obligations hereunder, Employee shall be permitted to
continue to occupy the Company Leased Premises (but in no event beyond the
original term of the lease). This shall not prevent the Company from seeking an
early termination of the lease with respect to the Company Leased Premises and
Employee shall be responsible for and will reimburse the Company for any early
termination fee. In the event the Company terminates the employment of the
Employee during the term of the lease of the Company Leased Premises, the
Employee’s right to continue to occupy such Company Leased Premises shall
immediately cease and Employee and his family shall vacate such premises within
thirty (30) days of such termination. Under such circumstances the Employee
shall have no obligation to reimburse the Company for any expenses associated
with the Company Leased Premises after the premises have been vacated. In the
event Employee does not vacate such premises in accordance with this provision,
the Employee shall reimburse the Company for all expenses associated with the
Company Leased Premises (including, without limitation, rent, maintenance costs
and insurance) for the period from the date of termination until the date that
Employee’s occupancy is terminated. Employee specifically grants to the Company
the right (but not the obligation) to offset any amount due from Employee
hereunder against any amount owed by the Company (or any affiliates of the
Company) to Employee. In the event the Employee is repatriated pursuant to
section 11.5, the Employee shall have no obligation to reimburse the Company for
any expenses associated with the Company Leased Premises after such
repatriation.

11.2   Moving costs

The Company will pay the Employee’s moving costs from France to the US based on
the Company’s upfront agreement on the costs quoted.
The Company will also pay the Employee’s moving costs from the US to France
based on the Company’s upfront agreement on the costs quoted.
Any furniture storage costs will be paid by the company up to a limit of 30m3.
The Company will pay a relocation allowance of sixty thousand euros (60 000 €)

11.3   Travel costs and repatriation

The Company will pay the travel costs, in particular the airfare of the Employee
(and if required the business class airfares of the family members accompanying
him) on departure to the US at the beginning of the assignment and on return to
France at the end of the assignment.

11.4   Annual return trip to France

The Employee and his family members (his wife and two dependents living in the
US), will benefit from two (2) return trips per calendar year each between the
US and France paid for by the Company at standard business class rates.

11.5   Repatriation

During the secondment, the Employee, and if required the family members
accompanying him, will be repatriated at Company cost if any of the following
events occurs:

  11.5.1   death or health problems of the Employee (or family members)
requiring return to France;     11.5.2   political, social, climatic or sanitary
events, endangering the Employee (or family members) making impossible the
continuation of the secondment to the US;

5/7



--------------------------------------------------------------------------------



 



  11.5.3   a decision by the authorities to withdraw residence or work permits,
provided not motivated by the Employee’s actions;     11.5.4   dismissal or a
decision, based on work performance, by the Company;     11.5.5   dismissal or
resignation of the Employee in the six (6) months following a change in control
of the Company

11.6   Tax assistance

The host company, ev3 Neurovascular, will pay for the preparation of the
Employee’s income tax returns (France and United States) by Taj/Deloitte (or
another firm selected by the Company of equal quality) each year of the
secondment.

11.7   School fees

The host company, ev3 Neurovascular, will pay the school fees in secondary
education for Clémence Girin, the Employee’s daughter in the United States.

11.8   Company cars

The host company, ev3 Neurovascular, will provide the leasing of two cars for
the Employee’s personal use.
ARTICLE 12 — SOCIAL SECURITY COVERAGE
The Employee is seconded to the United States. In consequence, provided a
certificate of coverage is obtained, he will remain subject to the French social
security regime and will pay the related social security contributions, in line
with article L. 761-2 of the Social Security Code, as well as unemployment,
complementary retirement and death insurance contributions.
The Company will apply for a certificate of coverage allowing the Employee to
remain subject to the French social security regime during his assignment to the
United States.
The Employee and his family will be affiliated to the complementary health,
temporary invalidity, invalidity and repatriation coverage provided by Malakoff
and BUPA. The associated costs will be
borne by the Company.
ARTICLE 13 — PAID HOLIDAYS AND PUBLIC HOLIDAYS
The Employee has the right to twenty-five (25) days paid leave per year.
The dates and organisation of paid leave will be subject to the approval of his
hierarchical superior and may be modified in function of work constraints.
During the secondment, French public holidays no longer apply.
ARTICLE 14 — END OF THE ASSIGNMENT
At the end of the assignment or further to any event outlined in article 11.5,
the Company will cover the reasonable costs of the repatriation of the Employee
(and if required any accompanying family members) and any reasonable moving
costs.
If the Company initiates the end of the assignment, because it reaches its term
or by anticipation, the Employee will be reintegrated into the Company, at an
equivalent position to that they held

6/7



--------------------------------------------------------------------------------



 



before the assignment at a gross remuneration level equivalent to the level at
the end of the assignment, excluding any assignment-related items.
If the Employee cannot be reintegrated, the Company shall start the necessary
dismissal procedures under French law and the applicable Collective Bargaining
Agreement.
Article 15 — CHANGE IN CONTROL
The Company hereby acknowledges and adheres to the change of control agreement
entered into on 15 December 2008 between ev3 Inc. and ev3 Endovascular Inc., on
the one hand, and, the Employee, on the other hand, attached hereto (the
“Convention”). In this respect, the Company endorses the entirety of the
commitments made by the Subsidiary (as defined in the Convention) jointly with
the Parent Company (as defined in the Convention) vis-à-vis the Employee under
the terms and conditions provided by the Convention.
On September 17, 2009
in two original and equally valid copies,

             
For the Company
      The Employee      
/s/ Shawn McCormick
      /s/ Pascal E.R. Girin    
 
     
 
   
Executive Vice President and Chief Financial Officer
         

NB : sign each page, and write the comment « lu et approuvé » on the last page

7/7